Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No: 1:18-cv-01922-WJM-NYW

   UNITED CANNABIS CORPORATION
   a Colorado Corporation
   Plaintiff,

   v.

   PURE HEMP COLLECTIVE INC.
   a Colorado Corporation
   Defendant.


         DEFENDANT’S EARLY MOTION FOR PARTIAL SUMMARY JUDGMENT


          On November 27, 2018, UCANN served its infringement contentions on Pure

   Hemp. UCANN has alleged that Pure Hemp infringes claims 10, 12, 14, 20-22, 25, 27,

   28, 31, and 33 of U.S. Patent No. 9,730,911 (‘911 Patent). Pure Hemp requests early

   partial summary judgment that all asserted claims of the ‘911 Patent are invalid, which

   will substantially reduce the number of issues before the Court in this case.

          Claims 10, 12, 14, 20-22, 25, 27, 28, and 33 are invalid because they are

   directed to patent-ineligible natural phenomena, namely, cannabinoids and terpenes

   found naturally in the cannabis plant. Claim 31 is invalid because it is a dependent

   claim that does not reference a claim previously set forth, and because it is a multiple

   dependent claim that improperly depends on another multiple dependent claim.

   A.     MOVANT’S STATEMENT OF MATERIAL FACTS

          1.     Plants of the genus cannabis include chemovars which naturally contain

   different amounts of individual cannabinoids. See Declaration of James R. Gourley

   (“Gourley Dec.”), Exhibit A (‘911 Patent), p. 3, col. 4, ll. 40-45.
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 2 of 17




           2.      Cannabidiol (CBD), tetrahydrocannabinol (THC), and cannabinol (CBN)

   are cannabinoids found naturally within cannabis plants. See Gourley Dec., Exhibit B,

   Oier Aizpurua-Olaizola et al., Identification and quantification of cannabinoids in

   Cannabis sativa L. plants by high performance liquid chromatography-mass

   spectrometry, Analytical and Bioanalytical Chemistry, 7549-7560 (2014); see also

   Gourley Dec., Exhibit A. pp. 3-4, col. 4, ll. 51-58; col. 5, ll. 57-58.

           3.      The two cannabinoids usually produced in greatest abundance by

   cannabis plants are CBD and/or THC, while there is usually little CBN in a fresh plant.

   See Gourley Dec., Exhibit A, p. 3, col. 4, ll. 51-58; col. 5, ll. 57-58.

           4.      Some cannabis strains “have been bred to produce minimal levels of

   THC” while others “have been selectively bred to produce high levels of THC.” Gourley

   Dec., Exhibit A, p. 3, col. 4, ll. 45-50.

           5.      Cannabis plants also naturally produce over 100 different terpenes and

   flavonoids, including d-limonene, linalool, 1,8-cineole (eucalyptol), α-pinene, terpineol-

   4-ol, p-cymene, borneol, ∆-3-carene, β-sitosterol, β-myrcene, β-caryophyllene,

   cannflavin A, apigenin, quercetin, and pulegone. See Gourley Dec., Exhibit A, pp. 4-5,

   col. 6, l. 15 to col. 7, l.4.

           6.      Liquid dosage forms may be prepared in accordance with standard

   principles of pharmaceutical formulation, known to those skilled in the art. See Gourley

   Dec., Exhibit A, p. 5, col. 7, ll. 51-62.

           7.      Methods of calculating cannabinoid content (as %) are well known in the

   art. See Gourley Dec., Exhibit A, p. 5, col. 7, ll. 5-8.




                                                  2
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 3 of 17




          8.     Any suitable method for extraction known in the art may be used to

   practice the ‘911 Patent. See Gourley Dec., Exhibit A, p. 6, col. 9, ll. 29-30.

          9.     The Pharmacopoeia of the United States of America, Fourth Decennial

   Revision, published in 1864, provides instructions for preparing a liquid Tinctura

   Cannabis (or Tincture of Hemp) based on a Purified Extract of Hemp. See Gourley

   Dec., Exhibit C, p. 14.

   B.     LEGAL ARGUMENTS REGARDING SECTION 101

          The Supreme Court has “set forth a framework for distinguishing patents that

   claim laws of nature, natural phenomena, and abstract ideas from those that claim

   patent-eligible applications of those concepts.” Alice Corp. Pty. v. CLS Bank Int'l, 134

   S. Ct. 2347, 2354, 82 L. Ed. 2d 296, 189 L. Ed. 2d 296 (2014). The test is comprised

   of two consecutive steps. First, courts must "determine whether the claims at issue are

   directed to one of those patent-ineligible concepts." Id. If the answer is “yes,” courts

   must then in step two ask: “[w]hat else is there in the claims before us?” Id.

          In step two, the reviewing court “examine[s] the elements of the claims to

   determine whether they contain an inventive concept sufficient to transform the claimed

   naturally occurring phenomena into a patent-eligible application.” Cleveland Clinic

   Found. v. True Health Diagnostics LLC, 859 F.3d 1352, 1361 (Fed. Cir. 2017). The

   court “must consider the elements of the claims both individually and as an ordered

   combination to determine whether additional elements transform the nature of the

   claims into a patent-eligible inventive concept.” Id. at 1362.      Further, the inventive

   concept contained in the claim “must do more than simply recite ‘well-understood,




                                                3
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 4 of 17




   routine, conventional activity.’” FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089,

   1093 (Fed. Cir. 2016).

          Whether a patent satisfies the requirements of 35 U.S.C. § 101 is an issue of

   law. See In re Bilski, 545 F.3d 943, 950-51 (Fed. Cir. 2008). The language of the

   patent claims governs the patent eligibility inquiry. See Id. The Federal Circuit has

   “repeatedly affirmed § 101 rejections at the motion to dismiss stage, before claim

   construction or significant discovery has commenced.” Cleveland Clinic, 859 F.3d at

   1360; see also Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687

   F.3d 1266, 1273 (Fed. Cir. 2012) (stating that “claim construction is not an inviolable

   prerequisite to a validity determination under § 101.”).

          1. CBD, THC, and CBN are natural phenomena.

          CBD, THC and CBN are found naturally in the cannabis plant. In the scientific

   paper by Aizpurua-Olaizola et al. cited previously, Table 4 shows the identity and

   quantity of “six major cannabinoids” found in 30 different cannabis sativa strains.

   Gourley Dec., Exhibit B, p. 9. Each and every strain contained detectable levels of the

   neutral form of CBD, THC and CBN, with the outdoor-grown varieties showing higher

   levels than indoor-grown varieties. Id. Aizpurua-Olaizola et al. suggest that outdoor

   varieties have a higher concentration of CBN because “it is known that CBN is

   produced when THC is exposed to air and consequently degraded to CBN,” and that

   “in the same way, outdoor plants have also [sic] higher degradation of acidic

   cannabinoids to their corresponding neutral compounds.         Owing to this, they have

   more THC and CBD than indoor plants.” Id. at 10.




                                                4
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 5 of 17




          The ‘911 Patent agrees, stating that the “two cannabinoids usually produced in

   greatest abundance [by cannabis plants] are cannabidiol (CBD) and/or ∆9-

   tetrahydrocannabinol (THC).” Gourley Dec., Exhibit A, p. 3, col. 4, ll. 51-58. In fact,

   some cannabis strains “have been bred to produce minimal levels of THC” while others

   “have been selectively bred to produce high levels of THC.” Id. at col. 4, ll. 45-50. The

   ‘911 Patent further states that CBN “is the primary product of THC degradation, and

   there is usually little of it in a fresh plant,” thereby indicating that a “fresh plant” contains

   both THC and CBN. Id. at p. 5, col. 5, ll. 57-58. Because CBD, THC and CBN are

   found naturally within the cannabis plant, they are natural phenomena and not patent-

   eligible subject matter.

          Additionally, the Federal Circuit has interpreted the Supreme Court’s decision in

   Myriad to mean that “neither naturally occurring compositions of matter, nor

   synthetically created compositions that are structurally identical to the naturally

   occurring compositions, are patent eligible.”          In re BRCA1- and BRCA2- Based

   Hereditary Cancer Test Patent Litigation, 774 F.3d 755, 760 (Fed. Cir. 2014) (citing

   Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107,

   2117, 186 L. Ed. 2d 124 (2013)). Therefore, whether the CBD, THC and CBN of the

   ‘911 Patent claims are the product of an extraction process, a synthetic version of the

   chemicals, or combination thereof, is of no consequence to the Section 101 inquiry.

          2. Claim 10 is directed to the natural phenomenon of CBD.

          Claim 10 of the ‘911 patent is directed to CBD, a natural phenomenon. Claim

   10 of the ‘911 Patent reads as follows: A liquid cannabinoid formulation, wherein at

   least 95% of the total cannabinoids is cannabidiol (CBD). In other words, CBD is the




                                                  5
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 6 of 17




   only chemical component required by claim 10, and it is described in terms of a

   percentage of total cannabinoids and as a liquid formulation. There is no difference

   between the CBD that can be found naturally within the cannabis plant, and the CBD

   that is the subject of claim 10.          Consequently, claim 10 is directed to the natural

   phenomenon of CBD.

           At least one district court has held that a claim to a formulation containing a

   specified amount of a naturally occurring amino acid (beta-alanine) is invalid under

   Section 101. See Natural Alternatives Int'l, Inc. v. Allmax Nutrition, Inc., 258 F. Supp.

   3d 1170, 1181-1184 (S.D.Cal. 2017) (holding that the following claim was invalid under

   Section 101: A human dietary supplement, comprising a beta-alanine in a unit dosage

   of between about 0.4 grams to 16 grams, wherein the supplement provides a unit

   dosage of beta-alanine.) Additionally, in a nonprecedential opinion, the Federal Circuit

   affirmed a Patent Trial and Appeal Board finding that formulation claims directed to

   specific ratios and amounts of polyunsaturated, monounsaturated, and saturated fatty

   acids, including omega-6 and omega-3 fatty acids, derived from olive oil and walnut oil,

   were invalid under Section 101. See In re: Bhagat, Case No. 2016-2525 (Fed. Cir.

   March 16, 2018).1

           3. Claims 20 and 25 are directed to the natural phenomena of CBD, THC

               and CBN.

           Claim 20 reads as follows: A liquid cannabinoid formulation, wherein at least

   95% of the total cannabinoids are THC and CBD. Claim 25 reads as follows: A liquid

   cannabinoid formulation, wherein at least 95% of the total cannabinoids are CBD,


   1
    Available online at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/16-2525.Opinion.3-
   14-2018.1.PDF


                                                       6
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 7 of 17




   cannabinol (CBN) and THC. For the same reasons that claim 10 is directed to the

   natural phenomenon of CBD, claim 20 is directed to the natural phenomena of THC

   and CBD, and claim 25 is directed to the natural phenomena of CBD, THC, and CBN.

   The Supreme Court has held that mixing up to six different bacterial species found in

   nature is insufficient to render the combination patent-eligible even though it was not

   previously known that the substances could be mixed together without harmful effect,

   and the combination provided certain advantages.            See Funk Brothers Seed

   Co. v. Kalo Inoculant Co., 333 U. S. 127, 130-132, 68 S. Ct. 440, 92 L. Ed. 588, 1948

   Dec. Comm'r Pat. 671 (1948); see also Allmax, 258 F. Supp. 3d at 1185 (holding a

   composition claim combining two different naturally occurring amino acids patent-

   ineligible, relying on Funk). Therefore, a mixture of two or three different cannabinoids

   that can be found together naturally in the cannabis plant does not render the

   combination patent-eligible.

         4. The “liquid” formulation limitation of claims 10, 20 and 25 does not

             provide an inventive concept.

         The liquid formulation limitation does not transform claim 10, 20, or 25 into a

   patent-eligible inventive concept. The ‘911 Patent states as follows: “Preferred dosage

   forms include, liquid dosage forms.” Gourley Dec., Exhibit A, p. 5, col. 7, ll. 56-57. In

   the next sentence, the ‘911 Patent states as follows: “Such dosage forms may be

   prepared in accordance with standard principles of pharmaceutical formulation, known

   to those skilled in the art.” Id. at col. 7, ll. 60-62. Thus, the ‘911 Patent admits that

   providing liquid formulations is well-understood, routine, and conventional, which

   means it cannot provide the inventive concept needed to save these claims from patent




                                              7
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 8 of 17




   ineligibility. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313

   (Fed. Cir. 2016) (holding that “simply appending conventional steps, specified at a high

   level of generality, which are ‘well known in the art’ and consist of ‘well-understood,

   routine, conventional activities’ previously engaged in by workers in the field, is not

   sufficient to supply the inventive concept.”)(citing Alice, 134 S. Ct. at 2357,

   2359)(internal brackets omitted).

          Even if the ‘911 Patent had not admitted that providing liquid formulations was

   routine and conventional, that fact is hardly in dispute. The Pharmacopoeia of the

   United States of America, Fourth Decennial Revision, published in 1864, provides

   instructions for preparing a liquid Tinctura Cannabis (or Tincture of Hemp), which

   involves dissolving 360 grains of “Purified Extract of Hemp” in one pint of alcohol, and

   filtering it through paper. See Gourley Dec., Exhibit C, p. 14.

          5. The “percent of total cannabinoid” limitation of claims 10, 20 and 25

             does not provide an inventive concept.

          Providing a formulation with a specific amount or percentage of ingredients is

   also well-understood, routine, and conventional. The ‘911 Patent states that “methods

   of calculating cannabinoid content (as %) are well known in the art.” Id. at Exhibit A, p.

   5, col. 7, ll. 7-8. Additionally, the ‘911 Patent states that separate “extracts may be

   prepared from single cannabis plant varieties having differing cannabinoid content (e.g.

   high THC and high CBD plants) and then mixed or blended together.” Id. at col.. 7, ll.

   39-40. The ‘911 Patent then states that this “approach is preferred if, for example, it is

   desired to achieve a defined ratio by weight of individual cannabinoids in the final

   formulation.” Id. at col. 7, ll. 44-45. The ‘911 Patent also states that “[a]ny suitable




                                               8
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 9 of 17




   method for extraction known in the art may be used.” Id. at p. 6, col. 9, ll. 29-30. Mixing

   different extracts having differing cannabinoid content, wherein the extracts can be

   obtained using any suitable extraction method known in the art, to arrive at a chosen

   percentage for individual cannabinoids is well-understood, routine and conventional.

          Furthermore, any suggestion by UCANN that the presence of CBD, THC and

   CBN in nature at lower percentages of total cannabinoids than the percentages

   claimed by the ‘911 Patent somehow renders these claims patent-eligible would be

   incorrect. The Supreme Court in Myriad invalidated one patent claim directed to an

   isolated DNA segment identified by an ordered sequence of 1,863 amino acids, and

   another claim directed to any sequence of 15 amino acids that occurs within that larger

   sequence of 1,863 amino acids, under Section 101. Myriad, 133 S. Ct. at 2112. In

   practice, these isolated DNA strands would be inherently present at a high level of

   purity, yet represent a tiny fraction of the more than 3 billion sequential amino acids

   that encode the human genome. Similarly, for example, claim 10 of the ‘911 Patent

   would read on a 100% pure liquid CBD composition, which would in effect be an

   isolated CBD composition presented in the conventional, routine, and well-known form

   of a liquid.

          6. The “liquid” and “percent of total cannabinoid” together do not provide

              an inventive concept.

          Finally, considering all of the elements of these claims as ordered combinations

   does not compel a different result.      Providing a liquid formulation with a specific

   percentage of ingredients is well-known, conventional and routine activity, as amply

   shown by the facts of record discussed herein, including within the ‘911 Patent.




                                               9
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 10 of 17




   Consequently, claims 10, 20 and 25 are directed to patent-ineligible natural

   phenomena without anything more that would constitute an eligible inventive concept.

   They should be held invalid.

             7. Terpenes are natural phenomena found naturally in the cannabis plant

                along with cannabinoids.

             The ‘911 Patent states that “[i]n addition to cannabinoids, cannabis plants

   produce terpenes, a diverse group of organic hydrocarbons that are the building blocks

   of the cannabinoids.” Gourley Dec., Exhibit A, p. 4, col. 6, ll. 11-13. The ‘911 Patent

   further    states   that   “[o]ver   100   different   terpenes   have   been   identified   in

   the cannabis plant, and every strain tends toward a unique terpene type and

   composition,” and goes on to describe the properties of nine such terpenes. Id. at pp.

   4-5, col. 6, l. 14 to col. 7, l. 4. It is, therefore, beyond dispute that terpenes are found

   naturally within the cannabis plant along with cannabinoids.

             8. Claims 12, 14, 21, 22, 27 and 28 are directed to the naturally occurring

                phenomena of CBD, THC, CBN and terpenes.

             Claims 12, 21, and 27 depend on claims 10, 20, and 25, respectively, and

   specify that the formulation further comprises “at least one terpene/flavonoid.” Claim

   14 depends on claim 12, and specifies that the terpene/flavonoid is “d-limonene,

   linalool, 1,8-cineole (eucalyptol), α-pinene, terpineol-4-ol, p-cymene, borneol, ∆-3-

   carene, β-sitosterol, β-myrcene, β-caryophyllene, cannflavin A, apigenin, quercetin, or

   pulegone” – all of which are found naturally in the cannabis plant. Because terpenes

   are found naturally along with CBD, THC and CBN in the cannabis plant, the claimed

   combination of terpenes and cannabinoids is even more clearly patent ineligible than




                                                  10
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 11 of 17




   the combination of bacterial strains that the Supreme Court declared ineligible in Funk

   Brothers. See Funk Brothers, 68 S. Ct. at 593 (stating that “There is no way in which

   we could call [the bacteria mixture a product of invention] unless we borrowed

   invention from the discovery of the natural principle itself”).

          Claims 22 and 28 depend on claims 20 and 25, respectively, and specify that

   the formulation comprises “no more than 4% terpene.”              As discussed previously,

   terpenes are found naturally in the cannabis plant along with cannabinoids, and

   specifying a percentage of an ingredient is well-understood, routine, and conventional.

          9. Claim 33 does not add an inventive concept to the natural phenomena

             of the claims on which it depends.

          Claim 33 specifies that the formulation of claims 10, 20, or 25 is “formulated for

   oral, sublingual, buccal, or topical administration.” As discussed previously, the ‘911

   Patent admits that such formulations are well-known, routine, and conventional.

   Specifically, the ‘911 Patent states as follows:

          The extract may be formulated with any convenient pharmaceutically

          acceptable diluents, carriers or excipients to produce a pharmaceutical

          composition. The choice of diluents, carriers or excipients will depend on

          the desired dosage form, which may in turn be dependent on the intended

          route of administration to a patient. Preferred dosage forms include, liquid

          dosage forms for administration via pump-action or aerosol sprays,

          tablets, pastilles, gels, capsules, suppositories, powders, etc. and

          vaporizers. Such dosage forms may be prepared in accordance with




                                                11
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 12 of 17




          standard principles of pharmaceutical formulation, known to those skilled

          in the art. Gourley Dec., Exhibit A, p. 5, col. 7, ll. 51-62.

          The ‘911 Patent goes on in the next paragraph to state that “liquid formulations

   are particularly preferred” and that such “formulations are suitable for oral, sublingual,

   buccal, or topical administration.” Id. at col. 7, l. 63 to col. 8, l.7. In sum, according to

   the ‘911 Patent, liquid dosage forms, which “may be prepared in accordance with

   standard principles of pharmaceutical formulation, known to those skilled in the art” are

   suitable for oral, sublingual, buccal, or topical administration.         Therefore, these

   limitations in claim 33 of the ‘911 Patent represent nothing more than well-known,

   conventional, and routine activity, and cannot confer patent eligibility on claim 33.

   C.     LEGAL ARGUMENTS REGARDING SECTION 112

          Section 112 of the Patent Act sets forth several requirements for patentability.

   Section 112(d) requires that, subject to Section 112(e), “a claim in dependent form

   shall contain a reference to a claim previously set forth and then specify a further

   limitation of the subject matter claimed.” 35 U.S.C. § 112(d)(emphasis added) Section

   112(e) requires that a “claim in multiple dependent form shall contain a reference, in

   the alternative only, to more than one claim previously set forth and then specify a

   further limitation of the subject matter claimed. A multiple dependent claim shall not

   serve as a basis for any other multiple dependent claim.”              35 U.S.C. § 112(e)

   (emphasis added) Failure to comply with any requirement of Section 112 results in

   invalidity of the claim. See 35 U.S.C. § 282(b)(3)(a). Claim 31 violates at least two

   requirements of Section 112, thereby invalidating the claim.

          1.     Claim 31 does not contain a reference to a previous claim.




                                                 12
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 13 of 17




          Claim 31 reads as follows: The formulation of any one of the proceeding claims,

   wherein the formulation is infused in a medium chain triglyceride (MCT). (emphasis

   added) Thus, claim 31 does not reference any preceding claim, but instead references

   any proceeding claim – or any claim that comes after it. This is a violation of Section

   112(d) and (e) on its face and requires no claim construction.

          The Federal Circuit has recognized that "’[i]nvalidity of the patent or any claim in

   suit for failure to comply with any requirement of sections 112 or 251 of this title’ is

   expressly included among the available defenses to an infringement suit.” See Pfizer

   Inc. v. Ranbaxy Labs., 457 F.3d 1284, 1292 (Fed. Cir. 2006) (emphasis in original)

   (citing 35 U.S.C. § 282) In Pfizer, the Federal Circuit invalidated a claim for violating

   pre-AIA Section 112 para. 4 (now 112(d)).           Id.   This Court should follow suit and

   declare claim 31 invalid for violating Section 112(d) and (e).

          The Court should also resist any request by UCANN to change the word

   proceeding to preceding. While it is true that courts can correct some patent mistakes,

   courts can only correct “minor typographical and clerical errors.” Novo Industries, L.P.

   vs. Micro Molds Corp., 350 F.3d 1348, 1357 (Fed. Cir. 2003). Even if this was the type

   of mistake that courts could correct, a district court “can correct a patent only if (1) the

   correction is not subject to reasonable debate based on consideration of the claim

   language and the specification and (2) the prosecution history does not suggest a

   different interpretation of the claims.” Id.

          First, the correction is subject to reasonable debate because claim 31 has

   multiple claims both preceding it and proceeding it. Second, the prosecution history of

   the ‘911 Patent does not shed any light on how claim 31 should be worded to save it




                                                  13
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 14 of 17




   from invalidity. In the last amendment filed by UCANN during prosecution, what is now

   claim 31 of the ‘911 Patent was then submitted as new claim number 81 – the last

   claim in the amended claim set – and used the “any one of the proceeding claims”

   language at issue here. Gourley Dec., Exhibit D, p. 5. Even if claim 81 was submitted

   during prosecution as “any one of the preceding claims,” it would have been dependent

   on every single other claim in the set, including claim 8 (which is now claim 32 of the

   ‘911 Patent). Id. at p. 2. Claim 8 of the last amended set of claims, in turn, depended

   back on claim 81. Id. Such a nonsensical reading of claim 81 is untenable, and makes

   it impossible for this Court to discern the real intent behind the original language used

   in claim 81 (now claim 31).

          Furthermore, changing proceeding to preceding in claim 81 would still mean that

   claim 81 was a multiple dependent claim that depended on several multiple dependent

   claims in that claim set, thereby invalidating claim 81 under Section 112(e). Id. at pp.

   2-5.   The Federal Circuit has warned (in a nonprecedential opinion) that “[t]itle 35

   forbids this type of claim drafting because it can – as here – lead to bizarrely complex

   chains of cross-referencing claims in which one multiple dependent claim

   impermissibly serves as a basis for other multiple dependent claims.” FWP IP ApS v.

   Biogen MA, Inc., 2018 U.S. App. LEXIS 29943 *19; __ Fed. Appx. __; 2018 WL

   5292070 (Fed. Cir. October 24, 2018) The court in FW IP Aps went on to note that

   such “impermissibly-drafted original claims would—as Judge Learned Hand observed

   in a different but related context—take ‘the patience of a yogi to decipher their

   meaning, as they stand.’” Id. at *20 (citing Victor Talking Mach. Co. v. Thomas A.

   Edison, Inc., 229 F. 999, 1001, 1915 Dec. Comm'r Pat. 50 (2d Cir. 1916)). This Court




                                              14
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 15 of 17




   should not attempt to decipher what UCANN really intended for claim 81 (now 31 of the

   ‘911 Patent), but instead hold that it is invalid for failure to comply with Section 112.

          2.     Claim 31 is a multiple dependent claim that depends on other

                 multiple dependent claims.

          Again, claim 31 is directed to the “formulation of any one of the proceeding

   claims.” Claim 31 has five claims proceeding it, and thirty claims preceding it. Thus,

   regardless of how it is interpreted, it is a multiple dependent claim.

          Claim 33, which proceeds claim 31, is directed to the “formulation of claim

   1, 5, 10, 16, 20, or 25.” Thus, claim 31 is a multiple dependent claim that depends on

   a multiple dependent claim. This is a violation of Section 112(e) on its face.

          Claim 24, which precedes claim 31, is directed to the “formulation of claim 16 or

   20.” Claim 9, which precedes claim 31, is directed to the “formulation of claim 1 or 5.”

   Thus, even if claim 31 were interpreted as being directed to a formulation of any one of

   the preceding claims, it would be a multiple dependent claim that depends on a

   multiple dependent claim. This is also a violation of Section 112(e) on its face.

          Therefore, under any possible interpretation, claim 31 is invalid under Section

   112(e) as a multiple dependent claim improperly depending on another multiple

   dependent claim. See Trs. of the Univ. of Pa. v. Eli Lilly & Co., 2016 U.S. Dist. LEXIS

   70442 *3 (E.D. Pa. May 31, 2016)(holding, on a motion to dismiss, that claims “32-40

   of the [patent in suit] are improper multiple dependent claims and therefore violate 35

   U.S.C. § 112, ¶5. These mistakes are not the type of minor typographical and clerical

   errors that can be fixed by a Court.”)(affirmed under Rule 36 at Trs. of the Univ. v. Eli

   Lilly & Co., 2018 U.S. App. LEXIS 26196 (Fed. Cir., Sept. 17, 2018)).




                                                15
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 16 of 17




   Dated: November 29, 2018


                                            Respectfully submitted,

                                            Carstens & Cahoon, LLP

                                            By: /s/ James R. Gourley
                                            James R. Gourley
                                            CARSTENS & CAHOON, LLP
                                            13760 Noel Road, Suite 900
                                            Dallas, Texas 75240
                                            Tel: (972) 367-2001
                                            Email: gourley@cclaw.com

                                            HUNSAKER | EMMI, P.C.
                                            By: /s/ Donald T. Emmi
                                            Donald T. Emmi, Reg. #38983
                                            1707 Cole Blvd, Suite 210
                                            Golden, Colorado 80401
                                            Tel: (303) 456-5116
                                            Email: donnie@helegal.com

                                     Attorneys for Pure Hemp Collective, Inc.




                                       16
Case 1:18-cv-01922-WJM-NYW Document 32 Filed 11/29/18 USDC Colorado Page 17 of 17




                                 CERTIFICATE OF SERVICE

           I hereby certify that on this 29th day of November 2018, I electronically filed this
   DEFENDANT’S EARLY MOTION FOR PARTIAL SUMMARY JUDGMENT with the
   Clerk of the Court using the CM/ECF system, which will send notification of such filing
   to the following email addresses:

   oarmon@cooley.com
   mzambarda@cooley.com
   donnie@helegal.com




                                                            /s/ James R. Gourley
                                                            James R. Gourley, Esq.




                                               17
